Exhibit 10.3


STOCK PLEDGE AGREEMENT

        THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of June 29,
2004, is made by INFOTECH USA, INC., a Delaware corporation (the “Pledgor”) in
favor of WELLS FARGO BUSINESS CREDIT, INC. (the “Pledgee”).


R E C I T A L S:

        The Pledgee, as lender, InfoTech USA, Inc., a New Jersey corporation
(the “Borrower”), as borrower, and Information Technology Services, Inc., a New
York corporation (“ITSI”), and the Pledgor, as guarantors, are parties to that
certain Credit and Security Agreement, dated as of even date herewith (as the
same may be amended, amended and restated or otherwise modified from time to
time, (the “Credit Agreement”), pursuant to which the Pledgee may, from time to
time, make advances to the Borrower and the Borrower has granted to the Pledgee
a security interest in substantially all of the Borrower’s assets.

        The Pledgor presently owns, beneficially and of record, all of the
issued and outstanding shares of capital stock of each of the Borrower and ITSI
(each referred to herein as an “Issuer” and collectively as the “Issuers”), as
more fully described in Schedule I attached hereto and made a part hereof and
may in the future acquire additional shares of said capital stock (all of such
now owned or hereafter acquired shares of capital stock are collectively
referred to herein as the “Pledged Shares”).

        The Pledgor shall obtain substantial benefit from the making of advances
and extension of other financial accommodations to the Borrower under the Credit
Agreement.

        ACCORDINGLY, for good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the Pledgor hereby
agrees as follows:

        1.     Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned thereto in the Credit Agreement.

        2.     Pledge. The Pledgor hereby pledges to the Pledgee, and grants to
the Pledgee a security interest in, the following (collectively, the “Pledged
Collateral”):

               (a)     the Pledged Shares and the certificates, if any,
representing such Pledged Shares, and all dividends, cash, securities,
instruments, rights and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares;

                (b)     all additional shares of the stock of any Issuer
acquired by the Pledgor in any manner, and the certificates, if any,
representing such additional shares (any such additional shares shall constitute
part of the Pledged Shares under and as defined in this Agreement), and all
dividends, cash, instruments, securities, rights and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; and

                (c)     all other property hereafter delivered to the Pledgee in
substitution for, or as proceeds of, any of the foregoing, all certificates,
instruments and documents representing or evidencing such property, and all
cash, securities, interest, dividends, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all thereof.

        3.     Security for Liabilities. The Pledged Collateral secures the
payment of all of the “Obligations”, as such term is defined in the Credit
Agreement, and all “Indebtedness,” as such term is defined in the Guaranty by
Corporations, dated as of even date herewith, made by the Pledgor and ITSI for
the benefit of the Pledgee (the “Guaranty”), in each case whether for principal,
interest, fees, expenses or otherwise, and all obligations of the Pledgor now or
hereafter existing under this Agreement (the “Obligations” under the Credit
Agreement, the “Indebtedness” under the Guaranty and all such obligations of the
Pledgor now or hereafter existing under this Agreement being referred to herein,
collectively, as the “Liabilities”).

        4.     Delivery of Pledged Shares. All certificates, instruments or
documents, if any, representing or evidencing the Pledged Shares shall be
delivered to and held by or on behalf of the Pledgee pursuant hereto, shall be
in suitable form for transfer by delivery, and shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Pledgee.

        5.     Representations and Warranties. The Pledgor represents and
warrants as follows:

                (a)     The Pledged Shares have been duly authorized and validly
issued and are fully paid and non-assessable.

                (b)     The Pledged Shares constitute all of the issued and
outstanding capital stock of the Issuers.

                (c)     The Pledgor is, and at the time of any future delivery,
pledge, assignment or transfer will be, the legal, beneficial and record owner
of the Pledged Collateral pledged by the Pledgor, free and clear of any lien,
security interest, pledge, warrant, option, purchase agreement, shareholders’
agreement, restriction, redemption agreement or other charge, encumbrance or
restriction of any nature on such Pledged Collateral, except for the lien
created by this Agreement, with full right to deliver, pledge, assign and
transfer such Pledged Collateral to the Pledgee as Pledged Collateral hereunder.

                (d)     The pledge of the Pledged Collateral by the Pledgor
pursuant to this Agreement creates a valid, perfected and exclusive security
interest of first-priority in the Pledged Collateral in favor of the Pledgee,
securing the payment of the Liabilities.

                (e)     No authorization, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required either (i) for the pledge by the Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by the Pledgor, or (ii) for the exercise by the Pledgee of the voting
or other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement (except as may be required in
connection with a disposition of such shares by laws affecting the offering and
sale of securities generally).

–2–

                (f)     The Pledgor has full power and authority to enter into
this Agreement and has the right to vote, pledge and grant a security interest
in the Pledged Collateral as provided by this Agreement.

                (g)     None of the Pledged Shares has been issued in violation
of any federal, state or other law, regulation or rule pertaining to the
issuance of securities, or in violation of any rights, pre-emptive or otherwise,
of any present or past stockholder.

                (h)     The Pledgor will pay, when due, all taxes and other
governmental charges levied or assessed upon or against any Pledged Collateral.

        6.     Further Assistance. The Pledgor agrees that at any time and from
time to time, at the expense of the Pledgor, the Pledgor will promptly execute
and deliver, or cause to be executed and delivered, all certificates, if any,
representing the Pledged Shares owned by the Pledgor; will take all steps
necessary to properly register the security interest hereunder on the books of
the Issuers of any uncertificated securities included in the Pledged Shares; and
will take all further action that may be necessary or desirable, or that the
Pledgee may reasonably request in its sole discretion, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral and to carry out the provisions and
purposes hereof.

        7.     Voting Rights.

                (a)     So long as no Event of Default (as hereinafter defined)
shall have occurred (and be continuing), the Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Pledged Shares or any part thereof for any purpose not inconsistent with the
terms of this Agreement, the Credit Agreement or any of the other Loan
Documents; provided, however, that the Pledgor shall not exercise any such right
if such action would have a material adverse effect on the value of the Pledged
Collateral or any part thereof or the rights of the Pledgee with respect
thereto.

                (b)     Upon the occurrence (and during the continuance) of an
Event of Default (as hereinafter defined), all rights of the Pledgor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 7(a) shall cease, and all such rights shall
thereupon become vested in the Pledgee which shall thereupon have the sole right
to exercise such voting and other consensual rights.

        8.     Rights of Secured Party

                (a)     The Pledgor agrees that the Pledgee may, at any time
after the occurrence of an Event of Default and without notice or demand of any
kind, (i) notify the obligor on or issuer of any Pledged Collateral to make
payment to the Pledgee of any amounts due or distributable thereon; (ii) in the
Pledgor’s name or the Pledgee’s name enforce collection of any Pledged
Collateral by suit or otherwise, or surrender, release or exchange all or any
part of it, or compromise, extend or renew for any period any obligation
evidenced by the Pledged Collateral; (iii) receive all proceeds of the Pledged
Collateral; and (iv) hold any increase or gain on, and receive all interest,
dividends, distributions and other profits paid (whether in the form of cash or

–3–

other property) in respect of, the Pledged Collateral as additional security for
the Liabilities, except that any money received from the Pledged Collateral
shall, at the Pledgee’s option, be applied in reduction of the Liabilities, in
such order of application as the Pledgee may determine, or be remitted to the
Pledgor. If at any time the Pledgor receives any interest, dividends,
distributions or other amounts or property in respect of any of the Pledged
Collateral, such amounts or property shall be deemed received by the Pledgor in
trust for the benefit of the Pledgee, be segregated from the other property or
funds of the Pledgor, and be forthwith delivered by the Pledgor to the Pledgee
as Pledged Collateral in the same form as so received (with any necessary
endorsement).

                (b)     The Pledgor shall execute and deliver (or cause to be
executed and delivered) to the Pledgee all such proxies and other instruments as
the Pledgee may reasonably request for the purpose of enabling the Pledgee to
exercise the rights which it is entitled to exercise pursuant to clause (a)
above and to receive the dividends or interest payments which it is authorized
to receive pursuant to clause (a) above.

        9.     Transfers and Other Liens; Additional Shares. The Pledgor agrees
that it will not (i) sell, assign, transfer, convey, exchange, pledge or
otherwise dispose of, or grant any option, warrant, right, contract or
commitment with respect to, any of the Pledged Collateral without the prior
written consent of the Pledgee, or (ii) create or permit to exist any lien,
security interest, pledge, proxy, purchase arrangement, restriction, redemption
agreements, shareholders’ agreement or other charge or encumbrance upon or with
respect to any of the Pledged Collateral, except for the lien created by this
Agreement.

        10.     Application of Proceeds of Sale. The proceeds of any sale of
Pledged Collateral sold pursuant to this Agreement and/or the cash held as
Pledged Collateral hereunder shall be applied by the Pledgee as follows:

 

First:

to payment of the costs and expenses of such sale, including the out-of-pocket
expenses of the Pledgee and the reasonable fees and out-of-pocket expenses of
counsel employed in connection therewith, and to the payment of all advances
made by the Pledgee for the account of the Borrower, and the payment of all
costs and expenses incurred by the Pledgee in connection with the administration
and enforcement of this Agreement, to the extent that such advances, costs and
expenses shall not have been reimbursed to the Pledgee;


 

Second:

to the payment of the Liabilities in such order as Pledgee may determine in its
sole discretion; and


 

Third:

the balance, if any, of such proceeds shall be paid to the Pledgor, or
successors or assigns, or as a court of competent jurisdiction may direct.


        11.     The Pledgee Appointed Attorney-in-Fact. The Pledgor hereby
appoints the Pledgee as the Pledgor’s attorney-in-fact, with full authority in
the place and stead of the Pledgor and in the name of the Pledgor or otherwise,
from time to time in the Pledgee’s discretion to take

–4–

any action and to execute any instrument which the Pledgee may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, endorse and collect all instruments made payable to the
Pledgor representing any dividend, interest payment or other distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.

        12.     The Pledgee May Perform. If the Pledgor fails to perform any
agreement contained herein, the Pledgee may itself perform, or cause performance
of, such agreement, and the expenses of the Pledgee incurred in connection
therewith shall be payable by the Pledgor pursuant to Section 18.

        13.     Reasonable Care. The Pledgee’s duty of care with respect to the
Pledged Collateral in its possession (as imposed by law) shall be deemed
fulfilled if the Pledgee exercises reasonable care in physically safekeeping
such Pledged Collateral or, in the case of Pledged Collateral in the custody or
possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and the Pledgee need not
otherwise preserve, protect, insure or care for any Pledged Collateral. The
Pledgee shall not be obligated to preserve any rights the Pledgor may have
against prior or third parties, to exercise at all or in any particular manner
any voting rights which may be available with respect to any Pledged Collateral
or to ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Pledgee has or is deemed to have knowledge of such matters, to
realize on the Pledged Collateral at all or in any particular manner or order,
or to apply any cash proceeds of Pledged Collateral in any particular order of
application.

        14.     Subsequent Changes Affecting Collateral. The Pledgor represents
to the Pledgee that the Pledgor has made its own arrangements for keeping
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, reorganization or other exchanges, tender offers and voting
rights), and the Pledgor agrees that the Pledgee shall have no responsibility or
liability for informing the Pledgor of any such changes or potential changes or
for taking any action or omitting to take any action with respect thereto.

        15.     Events of Default; Remedies upon an Event of Default.

                (a)     The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Agreement:

                          (i)     there occurs an Event of Default under and as
defined in the Credit Agreement;

                          (ii)     the Pledgor fails to perform or observe any
term, covenant or agreement contained in this Agreement on its part to be
performed or observed, or any representation or warranty made by the Pledgor in
this Agreement shall be untrue or misleading in any material respect as of the
date with respect to which such representation or warranty was made;

–5–

                          (iii)     a notice of lien, levy or assessment is
filed or recorded with respect to any of the Pledged Collateral, except for a
lien, levy or assessment which relates to current taxes not yet due and payable;
and

                          (iv)     any of the Pledged Collateral is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.

               (b)     If any Event of Default shall have occurred and be
continuing, the Pledgee shall have, in addition to all other rights given by law
or by this Agreement, the Credit Agreement or otherwise, all of the rights and
remedies with respect to the Pledged Collateral of a secured party under the
Uniform Commercial Code (“Code”) in effect in the applicable jurisdiction at
that time and the Pledgee may, without notice and at its option, transfer or
register the Pledged Collateral or any part thereof on the books of the Issuer
thereof into the name of the Pledgee or the Pledgee’s nominee(s), with or
without any indication that such Pledged Collateral is subject to the security
interest hereunder. In addition, with respect to any Pledged Collateral which
shall then be in or shall thereafter come into the possession or custody of the
Pledgee, the Pledgee may sell or cause the same to be sold at any broker’s board
or at public or private sale, in one or more sales or lots, at such price or
prices as the Pledgee may deem best, for cash or on credit or for future
delivery, without assumption of any credit risk. The purchaser of any or all
Pledged Collateral so sold shall thereafter hold the same absolutely, free from
any claim, encumbrance or right of any kind whatsoever. Unless any of the
Pledged Collateral threatens to decline speedily in value or is or becomes of a
type sold on a recognized market, the Pledgee will give the Pledgor reasonable
notice of the time and place of any public sale thereof, or of the time at which
any private sale or other intended disposition is to be made. Any such notice
shall be deemed to be a reasonable authenticated notice of disposition if it is
mailed to the Pledgor as provided in Section 21 below, at least five (5) days
before the time of the sale or disposition. Any other requirement of notice,
demand or advertisement for sale is, to the extent permitted by law, waived. The
Pledgee may disclaim any warranties that might arise in connection with the sale
or other disposition of the Pledged Collateral and the Pledgee has no obligation
to provide any warranties at such time. The Pledgee may, in its own name or in
the name of a designee or nominee, buy any of the Pledged Collateral at any
public sale and, if permitted by applicable law, at any private sale. All
expenses (including court costs and reasonable attorneys’ fees and expenses) of,
or incident to, the enforcement of any of the provisions hereof shall be
recoverable from the proceeds of the sale or other disposition of Pledged
Collateral. In view of the fact that federal and state securities laws may
impose certain restrictions on the method by which a sale of the Pledged
Collateral may be effected, the Pledgor agrees that upon the occurrence or
existence of any Event of Default, the Pledgee may, from time to time, (a) sell
all or any part of the Pledged Collateral by means of a private placement,
restricting the prospective purchasers to those who can make the representations
and agreements required of purchasers of securities in private placements and
who will agree to the imposition of restrictive legends on the certificates
representing the Pledged Shares and/or (b) sell all or any part of the Pledged
Collateral in any other manner which would qualify as exempt from registration
under the Securities Act of 1933. Any disposition of Pledged Collateral in the
manner provided in this Section 15 shall be deemed commercially reasonable. All
rights and remedies of the Pledgee shall be cumulative and may be exercised
singularly or concurrently, at the Pledgee’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other.

–6–

        16.     Authority of The Pledgee. The Pledgee shall have and be entitled
to exercise all such powers hereunder as are specifically delegated to the
Pledgee by the terms hereof, together with such powers as are incidental
thereto. The Pledgee may execute any of its duties hereunder by or through
agents or employees. Neither the Pledgee, nor any director, officer, agent or
employee of the Pledgee, shall be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct. The Pledgor hereby agrees to
indemnify and hold harmless the Pledgee and/or any such director, officer, agent
or employee from and against any and all liability incurred by any of them,
hereunder or in connection herewith, unless such liability shall be due to its
or their own gross negligence or willful misconduct.

        17.     Termination. This Agreement shall terminate when all the
Liabilities have been fully paid and performed, at which time the Pledgee shall
reassign and redeliver (or cause to be reassigned and redelivered) to the
Pledgor, or to such person or persons as the Pledgor shall designate, against
receipt, such of the Pledged Collateral (if any) owned by the Pledgor as shall
not have been sold or otherwise applied by the Pledgee pursuant to the terms
hereof and shall still be held by it hereunder, together with appropriate
instruments of reassignment and release. Any such reassignment shall be without
recourse upon or warranty by the Pledgee and at the expense of the Pledgor.

        18.     Expenses. The Pledgor agrees to reimburse the Pledgee, on
demand, for any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Pledgee may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation or registration of the Pledged Collateral, (iii) the
exercise or enforcement of any of the rights of the Pledgee hereunder, or (iv)
the failure by the Pledgor to perform or observe any of the provisions hereof.

        19.     Security Interest Absolute. All rights and security interests of
the Pledgee hereunder, and all obligations of the Pledgor hereunder, shall be
absolute and unconditional irrespective of:

                          (i)     any lack of validity or enforceability of the
Credit Agreement or any other agreement or instrument relating thereto;

                          (ii)     any change in the time, manner or place of
payment of, or in any other term of, all or any of the Liabilities, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement;

                          (iii)     any exchange, surrender, release or
non-perfection of any other collateral, or any release or amendment or waiver of
or consent to departure from any guaranty, for all or any of the Liabilities; or

                          (iv)     any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Pledgor in respect of
the Liabilities or of this Agreement.

–7–

        20.     Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Pledgee, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any of the Pledgee’s rights or remedies.

        21.     Notices. Any notice required or desired to be served, given or
delivered hereunder shall be in writing (including facsimile transmission), and
shall be deemed to have been validly served, given or delivered if served, given
or delivered in accordance with Section 8.3 of the Credit Agreement.

        22.     Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until payment in full of the Liabilities; (ii) be binding
upon the Pledgor and its successors and assigns; and (iii) inure to the benefit
of the Pledgee and its successors, transferees and assigns.

        23.     Waivers. The Pledgor waives presentment and demand for payment
of any of the Liabilities, protest and notice of dishonor or default with
respect to any of the Liabilities, and all other notices to which the Pledgor
might otherwise be entitled, except as otherwise expressly provided herein or in
the Credit Agreement.

        24.     Governing Law; Terms; Submission to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the internal laws (as
opposed to conflict of laws provisions) and decisions of the State of New York.
Unless otherwise defined herein, terms defined in Articles 8 and 9 of the New
York Uniform Commercial Code are used herein as therein defined. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but, if any provision of this
Agreement shall be interpreted in such manner as to be ineffective or invalid
under applicable law, such provisions shall be ineffective or invalid only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement. The Pledgor
hereby (i) consents to the personal jurisdiction of the state and federal courts
located in the State of New York in connection with any controversy related to
this Agreement; (ii) waives any argument that venue in any such forum is not
convenient, (iii) agrees that any litigation initiated by the Pledgee or the
Pledgor in connection with this Agreement may be venued in the United States
District Court for the Southern District of New York; and (iv) agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

        25.     WAIVER OF PERSONAL SERVICE AND JURY TRIAL. THE PLEDGOR HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS THAT SERVICE OF
PROCESS UPON THE PLEDGOR MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO THE PLEDGOR AT THE PLEDGOR’S ADDRESS SET FORTH IN
SECTION 8.3 OF THE CREDIT AGREEMENT, AND SERVICE SO MADE SHALL BE DEEMED
COMPLETED TWO (2) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED. THE PLEDGOR
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF, BASED ON OR PERTAINING TO THIS AGREEMENT.

–8–

        26.     Definitions. The singular shall include the plural and vice
versa.

        27.     Section Headings. The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.

[SIGNATURE PAGE FOLLOWS]

















–9–

        IN WITNESS WHEREOF, the Pledgor and the Pledgee have each caused this
Stock Pledge Agreement to be duly executed and delivered as of the date first
above written.

  INFOTECH USA, INC.,
a Delaware corporation


By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

Name:  J. Robert Patterson Title:  Chief Financial Officer, Vice President
 and Treasurer



  WELLS FARGO BUSINESS CREDIT, INC.,
a Minnesota corporation


By:   /s/ Sal Mutone

--------------------------------------------------------------------------------

Name:  Sal Mutone Title:  Vice President



ACKNOWLEDGED AND AGREED:  


INFOTECH USA, INC.,
a New Jersey corporation  


By:   /s/ J. Robert Patterson

--------------------------------------------------------------------------------

Name:  J. Robert Patterson Title:  Secretary and Treasurer



INFORMATION TECHNOLOGY SERVICES, INC.,
a New York corporation  


By:   /s/ J. Robert Patterson

--------------------------------------------------------------------------------

Name:  J. Robert Patterson Title:  Chief Financial Officer, Vice President
 and Treasurer






–10–


SCHEDULE I


DESCRIPTION OF PLEDGED SHARES

ISSUER   RECORD OWNER   NUMBER OF SHARES  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  InfoTech USA, Inc.,  InfoTech USA, Inc.,  a New Jersey corporation  a Delaware
corporation  10,000             Information Technology Services, Inc.,  InfoTech
USA, Inc.,  a New York corporation  a Delaware corporation  20,000

















–11–